UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A Amendment No. 1 x Annual Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended: December31, 2009 ¨ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 SEC Commission File Number 000-17859 NEW HAMPSHIRE THRIFT BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 02-0430695 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 9 Main Street, PO Box 9
